      Case 2:19-cv-10507-MLCF-MBN Document 17 Filed 09/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

              BRENDA MURLA                                          CIVIL ACTION
                  Plaintiff

                        v.                                        NO: 2019-cv-10507

      THE PRUDENTIAL INSURANCE                                     SECTION: “F” 5
        COMPANY OF AMERICA,
              Defendant



       ORDER GRANTING MOTION FOR DISMISSAL WITH PREJUDICE

       ON THIS day, this Court considered the motion of Plaintiff Brenda Murla to dismiss all

claims against Defendant The Prudential Insurance Company of America with prejudice and

finds that the Motion is well taken. It is therefore:

       ORDERED, ADJUDGED AND DECREED that Plaintiff Brenda Murla's Motion to

Dismiss all claims against Defendant The Prudential Insurance Company of America with

prejudice is GRANTED and all claims and causes of action by Plaintiff against Defendant are
                                                                           's
DISMISSED WITH PREJUDICE,with each party to bear its own costs and attorney fees.

       No additional claims by any party are pending in this action against any party, and this

dismissal order is a final judgment disposing of all claims in this action.

                              September , 2019.
       SIGNED this __ day of __________



                                                ______________________________
                                                UNITED STATES DISTRICT JUDGE
